LOGO [g258592g26u27.jpg]

Exhibit 10.2

February 22, 2017

Mr. Ajay Sabherwal

Chief Financial Officer

FTI Consulting, Inc.

1101 K Street NW

Washington, DC 20005

Dear Ajay:

On July 5, 2016, you entered into an employment letter (the “Employment Letter”)
with FTI Consulting, Inc. (the “Company”). The Company desires to amend certain
terms of the Employment Letter (the “Amendment”) effective upon your execution
and delivery of this Amendment to the Company, in consideration of the mutual
covenants set forth in this Amendment and in the Employment Letter, as follows:

 

  1. Paragraph 9 of the Employment Letter is hereby amended by adding new clause
(d) to read in its entirety as follows:

“(d) Termination In the Event of Death or Disability. In addition to the Accrued
Compensation, in the event that your employment is terminated due to your death
or “Disability” (as hereafter defined); provided, that you (or your estate or
representative (in the event of death) or your conservator or guardian (in the
event of your disability)), execute and deliver a “Release” to the Company in
accordance with Paragraph 9(c) of the Employment Letter, following the date of
death or Disability you will be entitled to receive the following payments:
(i) the unpaid amount, if any, of your previously earned and unpaid annual
incentive bonus based on actual performance results for the applicable
performance year, plus (ii) a pro-rated annual incentive bonus for the
performance year of termination based on actual performance results for such
performance year, determined by multiplying (x) the amount of such annual
incentive bonus (if any) which would be due and payable for the full performance
year in which such termination occurred had such termination event not occurred,
by (y) a fraction, the numerator of which is the number of days from the
beginning of the performance year through (and excluding) the date of
termination, and the denominator of which is 365, which amount payable pursuant
to clauses (i) and/or (ii) (if



--------------------------------------------------------------------------------

Mr. Ajay Sabherwal

February 22, 2017

Page 2

 

any) shall be paid in a lump sum in cash when annual incentive bonuses for such
performance year are paid to other eligible senior executives of the Company.
You will be deemed to be “Disabled” or to have a “Disability” if you are
determined to be totally and permanently disability under the Company’s
long-term disability insurance plan in which you participate, or if you are
unable to substantially perform the customary duties and responsibilities of
your employment with the Company for a period of at least 120 days within any
180-day period by reason of a physical or mental incapacity.”

 

  2. Affirmation. This Amendment is to be read and construed with the Employment
Letter as constituting one and the same agreement. Except as specifically
modified by this Amendment, all remaining provisions, terms and conditions of
the Employment Letter shall remain in full force and effect.

 

  3. Defined Terms. All terms not herein defined shall have the meanings
ascribed to them in the Employment Letter.

 

  4. Counterparts. This Amendment may be executed in one or more counterparts,
each of which shall be deemed to be an original but all of which together shall
constitute one and the same instrument.

Yours truly,

FTI CONSULTING, INC.

 

/S/ CURTIS LU    

 

Accepted and Agreed:

 

/S/ AJAY SABHERWAL                                 Date: March 21, 2017 Ajay
Sabherwal    

 